EXHIBIT 10(i)
 
 
BANCORPSOUTH, INC.
 
 
DIRECTOR STOCK PLAN,
 
 
As Amended and Restated
 
 
     WHEREAS, BancorpSouth, Inc. (the “Company”) established the BancorpSouth,
Inc. Director Stock Plan (the “Plan”) effective February 14, 1998 to provide for
payment of all or a portion of a director’s compensation in the form of common
stock of the Company;
 
 
     WHEREAS, the New York Stock Exchange (the “NYSE”) recently adopted rules
that impose additional requirements on certain equity compensation plans; and
 
 
     WHEREAS, in order to comply with the new NYSE rules, the Company desires to
amend and restate the Plan to (i) fix the number of shares of Company stock that
may be issued under the Plan, and (ii) limit the term of the Plan to no more
than ten years from the date of shareholder approval;
 
 
     NOW, THEREFORE, the Company hereby amends and restates the Plan as of
January 28, 2004, effective as of the approval at the 2004 annual meeting of
shareholders on April 28, 2004, as follows:
 
 
     1. Purpose of Plan. The Company and BancorpSouth Bank, a wholly-owned
subsidiary of the Company (the “Bank”), established the Deferred Directors’ Fee
Unfunded Plan of BancorpSouth, Inc. (the “Fee Deferral Plan”) on November 25,
1980, and amended and restated the Fee Deferral Plan effective July 1, 1994,
through which a director of the Company or the Bank may elect to defer the
receipt of cash compensation payable as consideration for service as a director.
The Company has established this Plan to provide for payment of a director’s
compensation in the form of common stock, $2.50 par value per share (“Common
Stock”), of the Company, in order to more closely align the interests of the
directors with those of the shareholders of the Company. However, directors may
elect to receive up to 50% of their director compensation in cash pursuant to
Paragraph 4.
 
 
     2. Participation. Each member of the board of directors of the Company (the
“Company Board”) who is not also an officer or employee of the Company (each
such person, a “Company Director”), and each member of the board of directors of
the Bank (the “Bank Board”) who is not also an officer or employee of the Bank
(each such person, a “Bank Director”), shall be eligible to participate in the
Plan during the period in which they serve in such position (collectively, a
“Director”).
 
 
     3. Automatic Grant. All fees payable to Company Directors and Bank
Directors shall be paid pursuant to the terms of this Paragraph; provided,
however, the receipt of any cash amounts elected hereunder may be deferred at
the election of the Directors pursuant to the terms of the Fee Deferral Plan, as
provided in Paragraph 4.
 
 
     (a) During the term of this Plan, 50% of the Company Director Fee and the
Bank Director Fee (each as defined below) payable from time to time to each
Company Director and Bank Director for attendance at a meeting of the Company
Board, the Bank Board, and committees thereof, shall be payable in shares of
Common Stock as determined by reference to the price of the Common Stock on the
New York Stock Exchange (or the exchange on which the Common Stock is generally
traded at that time) with respect to the period for which the price of the
Common Stock is being determined.
 
 
     (b) For purposes of this Plan, “Company Director Fee” means the amount of
director fees determined by the Company Board or the Nominating Committee, as
appropriate, to be payable to each Company Director for attendance at a meeting
of the Company Board and committee thereof. For purposes of this Plan, “Bank
Director Fee” means the amount of director fees determined by the Bank or the
Nominating Committee, as appropriate, to be payable to each Bank Director for
attendance at a meeting of the Bank Board and committee thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
   
    4. Stock or Cash Election. The remainder of the Company Director Fee and the
Bank Director Fee that is not paid pursuant to Paragraph 3 shall be paid in the
form of Common Stock in the same manner described in Paragraph 3 or, if elected
by the Director, in the form of cash.
 
 
     (a) With respect to the portion of the Company Director Fee and the Bank
Director Fee that the Director elects to receive in the form of cash, the
Director may elect to defer the receipt of such payment pursuant to the terms of
the Fee Deferral Plan.
 
 
     (b) If a Director does not execute a written election to receive payment of
the Company Director Fee and/or the Bank Director Fee in cash and in the manner
specified by the Company, the Director will receive full payment of the same in
the form of Common Stock.
 
 
     5. Share Accounting and Stock Issuance. Shares of Common Stock that are
payable pursuant to Paragraphs 3 and 4 shall be issued subject to the terms and
conditions of the Plan through the Company’s transfer agent in the name of the
applicable Company Director or Bank Director after the date of each respective
meeting in accordance with the administrative scheme that the Company shall
establish for issuance of shares. Pending such issuance, shares earned hereunder
shall be credited to a bookkeeping account (“Account”) that is maintained by the
Company (or its agents). At the time of issuance, whole shares of Common Stock
will be delivered to Company Director or Bank Director and subtracted from the
Account. Any fractional shares remaining in the Account shall be accumulated
with future Account credits. The fair market value of any fractional shares
remaining in the Account at the time a person is no longer a Company Director or
Bank Director shall be paid in cash as determined by reference to the price of
the Common Stock on the New York Stock Exchange (or the exchange on which the
Common Stock is generally traded at that time) on the date for which fair market
value is being determined.
 
 
     6. Source of Stock. Shares of Common Stock issued under the Plan may be
authorized and unissued shares, including those acquired in the open market or
otherwise pursuant to a common stock repurchase program of the Company.
 
 
     7. Maximum Number of Shares. The maximum aggregate number of shares of
Common Stock that may be issued pursuant to this Plan is 500,000 shares. This
maximum number of shares of Common Stock shall be adjusted in accordance with
(a) the Company effecting one or more stock dividends, stock splits, reverse
stock splits, subdivisions, consolidations or other similar events, (b) the
Company engaging in a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization, or liquidation; or (c) the Company
otherwise reclassifying the total number of shares outstanding such that there
are a greater or smaller number of shares outstanding. Such an adjustment will
be effectuated in the sole and absolute discretion of the Board of Directors of
the Company.
 
 
     8. Administration of the Plan. This Plan shall be administered by the
Executive Compensation and Stock Incentive Committee of the Company’s Board of
Directors, or in the absence of appointment of such committee, by the Company’s
Board of Directors.
 
 
     9. Securities Laws Matters. The shares of Common Stock to be issued under
this Plan may, or may not, be in the sole discretion of the Company, registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Act”), or the securities act of any state. If such shares have not
been so registered, no disposition of the shares may be made in the absence of
an effective registration statement under the Act and compliance with applicable
state securities laws or an opinion of counsel satisfactory to the Company to
the effect that such disposition is in compliance with the Act and applicable
state securities laws. The Company’s obligation to deliver shares of Common
Stock under the Plan shall be at all times subject to all approvals of any
governmental authorities required in connection with the authorization,
issuance, offer, sale or delivery of such stock and compliance with applicable
state and federal securities laws.
 
 
     In order to comply with the requirements for an exemption under Rule 16b-3,
promulgated under the Securities and Exchange Act of 1934, the Common Stock
obtained under this Plan may not be disposed of for a period of six months after
it is transferred to a Director pursuant to the terms of this Plan. Furthermore,
all dispositions of Common Stock acquired hereunder shall be subject to the
restrictions set forth in the Company’s insider trading policy as it is adopted
from time to time.
 
 
 
2

--------------------------------------------------------------------------------

 
 
     10. Effective Date and Term of the Plan. The Plan was previously adopted by
the Company Board effective February 14, 1998. The Plan is hereby amended and
restated as of January 28, 2004; however, the Plan, as amended and restated,
will only become effective if approved by the Company’s shareholders, as
required by law, at the 2004 annual meeting of shareholders on April 28, 2004.
This Plan shall continue until April 27, 2014, unless it is terminated earlier
by the Company Board. The Company Board may amend or terminate this Plan at any
time; provided, however, that any such amendment or termination shall not affect
the rights of a Company Director or Bank Director with respect to Common Stock
theretofore payable under the Plan.
 
 
     11. Miscellaneous. Any headings or subheadings in this Plan are inserted
for convenience of reference only and are to be disregarded in the construction
of any provisions hereof. This Plan shall be construed in accordance with the
laws of the State of Mississippi, without regard to the principles of conflicts
of law thereof, to the extent federal law does not supersede and preempt such
law.
 




 
3

--------------------------------------------------------------------------------

 
 
     In witness whereof, the undersigned has executed this amended and restated
Plan pursuant to authorization of the Board of Directors of the Company on this
28th day of January, 2004.
 

             
BancorpSouth, Inc.
             
By:
 
/s/ Aubrey B. Patterson
                 
Aubrey B. Patterson
       
Chairman and Chief Executive Officer



 
4

--------------------------------------------------------------------------------

 